PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer.
Claimant seeks $519.00 for damage sustained by claimant’s Porta-John, which was set on fire while at the West Virginia State Penitentiary. Of that amount, $400.00 is the cost of the Porta-John and the remaining $119.00 is a freight charge.
Respondent, in its Answer, admits the validity of the claim. The Court finds that respondent was the bailee of claimant’s property, that the property was damaged while in the possession of respondent, and that respondent is, therefore, liable to claimant for the damages claimed.
Award of $519.00.